Detailed Office Action
	The communications dated 9/9/2020 and 10/13/2020 have been entered and fully considered. Claims 7-8 are withdrawn from examination. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7) in the reply filed on 9/9/2020 and election of species A (claim 6) in the reply filed on 10/13/2020 is acknowledged.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2020 and 10/13/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SATO (JP-2014150219-A and its English translation), hereinafter SATO.
Regarding claim 1, SATO discloses an apparatus that reads on the applicant claim of A laser processing apparatus {[FIG. 1], [0001]} comprising: 
a chuck table for holding a workpiece on a holding surface thereof {[0001], [0010]}; 
a laser beam applying unit configured to apply a laser beam to the workpiece held on the holding surface of said chuck table {[0028], [0032]}; 
and a camera unit configured to capture an image of the workpiece held on the holding surface of said chuck table {[0035] note that imaging means 80 that is equipped with CCD is the digital camera}; 
wherein said chuck table includes: a porous material making up said holding surface; and a glass frame made of a non-porous material and having a recess defined therein for receiving said porous material fitted therein, and a negative pressure transfer path for transferring a negative pressure to the porous material fitted in said recess {[0011] note that the porous plate made of porous glass is the porous material that makes up the holding surface, composite glass plate comprises the glass frame, suction force is the negative pressure, {[FIG. 2] 51 is the porous material, 52 is the glass frame that has to be nonporous since vacuum travels through the suction grooves 521b, [0018] note that composite glass plate 50 comprises of both porous 51 and non-porous 52, thus 52 has to be glass}.
 wherein said porous material is provided as a porous glass plate {[0011], [0018]}.
Regarding claim 3, SATO discloses an apparatus that reads on the applicant claim of further comprising: a table base movable with respect to said laser beam applying unit, said glass frame being mounted on said table base {[0017], [FIG. 1] note that table 6 is movable in XY direction}.
Regarding claim 4, SATO discloses an apparatus that reads on the applicant claim of wherein said laser beam applying unit includes a laser oscillator for oscillating said laser beam {[0034]},
and a condensing lens for focusing the laser beam oscillated by said laser oscillator, said condensing lens being disposed in facing relation to the holding surface of said chuck table {[0034] note the condenser 822 is the lens, [FIG. 1] note that 822 is facing downward thus in facing relation with the holding surface of chuck table 4}.
Regarding claim 6, SATO discloses an apparatus that reads on the applicant claim of wherein said laser beam has a wavelength that is transmittable through said workpiece {[0042] and {[FIG. 6] note that laser from 822 has to go through workpiece 10 to reach adhesive film 11 to be absorbed by 11, thus laser is transmittable through the workpiece 10}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SATO.

SATO further discloses an apparatus that read on the applicant claim of wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate, and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51 and the light illuminated by 63 transmitted through glass frame}.
SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have integrated the light of SATO in the camera of SATO similar to well-known cameras with flash light. Note, that it has been held that making in one piece an article that has formerly been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}.
One would have been motivated to have integrated this light in the camera to 1) reduce the number of individual parts and 2) in case of malfunction of the light, it can be easily accessed and repaired since it is located outside and with the camera.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SATO as applied to claims 1 and 2 above, and further in view of BARRON (US-2006/0196858), hereinafter BAARRON.
Regarding claim 5, SATO discloses all the limitations of claims 1 and 2 as discussed above. SATO further discloses an apparatus that read on the applicant claim wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate, and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51 and the light illuminated by 63 transmitted through glass frame}.
SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.
In the same field of endeavor that is related to laser marking of a substrate and monitoring the marking using an imaging system, BARRON discloses an apparatus that reads on the applicant claim of illuminating light emitted by said camera unit {[0056], [0058], [0063], [FIG. 5] note that camera 166 is integrated with light system 174 to form optical reader 28, thus light is provided by the camera or the reader system}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the camera of SATO with the camera/light system of BARRON. The Examiner notes that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
The imaging system of BARRON is designed for monitoring the inscribing work of the laser system using the similar concept of capturing an image by a camera {[0056]}. Therefore, this substitution will result in a similar and predictable result of capturing an image of the workpiece of SATO with an illuminating light for a better image precision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Abbas Rashid/           Supervisory Patent Examiner, Art Unit 1748